Exhibit 10.1


THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of September, 2016 by and between SILICON VALLEY BANK
(“Bank”) and MAXPOINT INTERACTIVE, INC., a Delaware corporation (“Borrower”)
whose address is 3020 Carrington Mill Boulevard, Suite 300, Morrisville, North
Carolina 27560.
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of June 12, 2014, as amended by that certain First Amendment
to Loan and Security Agreement by and between Borrower and Bank dated as of
February 12, 2015, and as further amended by that certain Second Amendment to
Loan and Security Agreement by and between Borrower and Bank dated as of March
8, 2016 (the “Second Amendment”) (as the same has been and may from time to time
be further amended, modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date, (ii) modify the interest rate, (iii) revise certain financial
reporting requirements, (iv) revise certain financial covenants, and (v) make
certain other revisions to the Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 2.4(a) (Payment of Interest on the Credit Extensions). Section
2.4(a) is amended in its entirety and replaced with the following:





--------------------------------------------------------------------------------




(a)    Advances. Subject to Section 2.4(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to
(i) at all times prior to the first (1st) Payment Date following the 2016
Amendment Date, one percent (1.00%) above the Prime Rate; provided that during a
Streamline Period (in effect prior to the 2016 Amendment Date), the principal
amount outstanding under the Revolving Line shall accrue interest at a floating
per annum rate equal to the Prime Rate;
(ii) commencing with the first (1st) Payment Date following the 2016 Amendment
Date through and including the 2016-B Amendment Date, one and one half of one
percent (1.5%) above the Prime Rate; provided that during a Streamline Period,
the principal amount outstanding under the Revolving Line shall accrue interest
at a floating per annum rate equal to one half of one percent (0.5%) above the
Prime Rate, which interest shall in either case be payable monthly in accordance
with Section 2.4(d) below. Notwithstanding the foregoing, however, commencing
upon the first (1st) Payment Date following the month in which the Performance
Event occurs, the principal amount outstanding under the Revolving Line shall
accrue interest at a floating per annum rate equal to the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.4(d) below; and
(iii) commencing with the 2016-B Amendment Date and thereafter, one half of one
percent (0.5%) above the Prime Rate, which interest shall be payable in
accordance with Section 2.4(d) below.


2.2    Section 5.13 (Eligible Unbilled Accounts). The Loan Agreement is amended
by inserting the following new provision to appear as Section 5.13 (Eligible
Unbilled Accounts) thereof:
5.13    Eligible Unbilled Accounts. The estimated face value amount determined
by Borrower for each Eligible Unbilled Account is based upon the best
information available to Borrower and accurately and fully (considering all
known discounts available to each such Account Debtor) reflects the same. In
addition, Borrower represents and warrants that there are no discounts, offsets
or other rights of any Account Debtor under any Eligible Unbilled Account.


2.3    Section 6.2(a) (Financial Statements, Reports, Certificates). Section
6.2(a) is amended in its entirety and replaced with the following:
(a)    a Transaction Report (and any schedules related thereto) (i) with each
request for an Advance, and (ii) within five (5) days of (A) the 15th day and
(B) the last Business Day of each month;





--------------------------------------------------------------------------------






2.4    Section 6.3(c) (Collection of Accounts). The last sentence of Section
6.3(c) is amended in its entirety and replaced with the following:
Whether or not an Event of Default has occurred and is continuing, Borrower
shall immediately deliver all payments on and proceeds of Accounts to the Cash
Collateral Account. All amounts received in the Cash Collateral Account shall be
applied to immediately reduce the Obligations. For the avoidance of doubt, the
availability of Advances under the Revolving Line shall be determined in
accordance with the terms and conditions of this Agreement, and shall not be
limited by this Section 6.3(c).


2.5    Section 6.6 (Access to Collateral; Books and Records). The second
sentence of Section 6.7(e) is amended in its entirety and replaced with the
following:
The foregoing inspections and audits shall be conducted at Borrower’s expense
and no more often than once every twelve (12) months (or more frequently, but no
more often than twice every twelve (12) months), unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary.
2.6    Section 6.9(b) (Adjusted Quick Ratio). Section 6.9(b) is amended in its
entirety and replaced with the following:
(b)    Adjusted Quick Ratio. Maintain at all times, subject to periodic
reporting as of the last day of each month, (i) commencing with the month ending
March 31, 2016 and as of the last day of each month thereafter through and
including August 31, 2016, an Adjusted Quick Ratio of at least 1.10 to 1.00; and
(ii) commencing with September 30, 2016, and as of the last day of each month
thereafter, an Adjusted Quick Ratio of at least 1.00 to 1.00.
2.7    Section 6.9(c) (Minimum Adjusted EBITDA/Maximum Adjusted EBITDA Loss).
Section 6.9(c) is amended in its entirety and replaced with the following:
(c)    Minimum Adjusted EBITDA/Maximum Adjusted EBITDA Loss. Achieve minimum
Adjusted EBITDA/maximum Adjusted EBITDA losses, subject to reporting as of the
last day of each period set forth below, measured monthly on a trailing twelve
(12) month basis, of at least the following:







--------------------------------------------------------------------------------




Trailing Twelve (12) Month Period Ending
Minimum Adjusted EBITDA/ Maximum Adjusted EBITDA Loss
September 30, 2016
($22,200,000.00)
December 31, 2016
($19,000,000.00)
March 31, 2017
($12,000,000.00)
June 30, 2017
($8,000,000.00)
September 30, 2017
($3,000,000.00)
December 31, 2017
$1.00





2.8    Section 13.1 (Definitions). The definition of “Eligible Accounts”
appearing in Section 13.1 is amended by deleting subsection (e) in its entirety
and replacing it with the following:
(e)    Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, except for Eligible Foreign Accounts;


2.9    Section 13.1 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
“Borrowing Base” is (a) eighty-five percent (85%) of Eligible Accounts, plus (b)
the lesser of (i) seventy-five percent (75%) of Eligible Unbilled Accounts or
(ii) Twelve Million Two Hundred Fifty Thousand Dollars ($12,250,000.00), in each
case as determined by Bank from Borrower’s most recent Transaction Report;
provided, however, that after consultation with Borrower, Bank has the right to
decrease the foregoing percentages and amounts in its good faith business
judgment to mitigate the impact of events, conditions, contingencies, or risks
which may adversely affect the Collateral or its value.


“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero percent (0.0%), such rate shall be deemed to
be zero percent (0.0%) for purposes of this Agreement; and provided, further,
that if such rate of interest, as set forth from time to time in the money rates
section of The Wall Street Journal, becomes unavailable for any reason as
determined by Bank, the “Prime Rate” shall mean the rate of interest per annum
announced by Bank as its prime rate in effect at its principal office in the
State of California (such Bank announced Prime Rate not being intended to be the
lowest rate of interest charged by Bank in connection with extensions of credit
to debtors).







--------------------------------------------------------------------------------




“Revolving Line Maturity Date” is December 31, 2017.


2.10    Section 13.1 (Definitions). The Loan Agreement is amended by inserting
the following new terms and their respective definitions to appear
alphabetically in Section 13.1 thereof:
“2016-B Amendment Date” is September 30, 2016.


“Eligible Foreign Accounts” means Accounts which are owing from an Account
Debtor which has its principal place of business in Canada, Australia, France,
Germany, Israel, Italy, Japan and the United Kingdom, and are otherwise Eligible
Accounts but for subsection (e) of the definition of Eligible Accounts; provided
in no event shall the aggregate amount of (i) Eligible Foreign Accounts plus
(ii) Eligible UK Accounts included in the Borrowing Base constitute more than
twenty-five percent (25%) of all Accounts included in the Borrowing Base.


“Eligible UK Accounts” are Accounts which are billed from and/or payable to
Borrower in the United Kingdom and are otherwise Eligible Accounts but for
subsection (f) of the definition of Eligible Accounts; provided that in no event
shall the aggregate amount of (i) Eligible Foreign Accounts plus (ii) Eligible
UK Accounts included in the Borrowing Base constitute more than twenty-five
percent (25%) of all Accounts included in the Borrowing Base.


“Eligible Unbilled Accounts” are Accounts for which the Account Debtor has not
been invoiced but for which (i) Borrower has completed work on such Account
Debtor’s advertising campaign pursuant to a signed and enforceable contract by
and between Borrower and such Account Debtor, (ii) such Accounts are
contractually due and owing to the Borrower without condition; (iii) Borrower
will (and does), in the ordinary course of business, invoice such Account Debtor
for such contracted services within thirty (30) days of the earlier of (A) the
date of the Transaction Report requesting an Advance relating to such Account or
(B) the first (1st) date on which such Account is included in the Borrowing
Base, (iv) such Accounts meet all of Borrower’s representations and warranties
set forth in Section 5.13 of this Agreement, and (v) which, but for subsection
(o), are otherwise Eligible Accounts. For the sake of clarity, at any time that
an Account no longer meets the above-referenced criteria (including, without
limitation, when such Account is billed), such Account shall no longer be an
Eligible Unbilled Account.


2.11    Exhibit B (Compliance Certificate). The Compliance Certificate is
amended in its entirety and replaced with the Compliance Certificate in the form
of Schedule 1 attached hereto.





--------------------------------------------------------------------------------




3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date and in connection with this Amendment remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and





--------------------------------------------------------------------------------




4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of June 12, 2014
between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement (a) contains an accurate and complete
listing of all Intellectual Property Collateral, as defined in said Intellectual
Property Security Agreement, and (b) shall remain in full force and effect.
6.    Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of June 12, 2014, as amended by that
certain Schedule 2 to the Second Amendment, between Borrower and Bank, and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in said Perfection Certificate have not changed in any material
respect, as of the date hereof.
7.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
9.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of (i) a fully earned, non-refundable amendment fee in an
amount equal to Fifty Thousand Dollars ($50,000.00), and (ii) Bank’s legal fees
and expenses incurred in connection with this Amendment.
[Signature page follows.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWER
SILICON VALLEY BANK
 
MAXPOINT INTERACTIVE, INC.
 
 
 
 
 
By:
/s/ Matthew Sallese
 
By:
/s/ Joseph Epperson
Name:
Matthew Sallese
 
Name:
Joseph Epperson
Title:
Vice President
 
Title:
CEO, President and Chairman










--------------------------------------------------------------------------------


Schedule 1


SCHEDULE 1


EXHIBIT B


COMPLIANCE CERTIFICATE


TO:
SILICON VALLEY BANK
Date:
 
FROM:
MAXPOINT INTERACTIVE, INC.
 
 



The undersigned authorized officer of MaxPoint Interactive, Inc., a Delaware
corporation (“Borrower”) certifies that under the terms and conditions of the
Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.







--------------------------------------------------------------------------------

Schedule 1


Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements
Monthly within 30 days
Yes No
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 180 days


Yes No
10‑Q, 10‑K and 8-K
Within 10 days after filing with
SEC


Yes No
A/R & A/P Agings
Monthly within 30 days


Yes No
Deferred Revenue reports
Monthly within 30 days
Yes No
Annual Operating Budget
With 10 days after Board
approval, but at least annually


Yes No
Transaction Reports
(i) with each request for an Advance, and (ii) within five (5) days of (A) the
15th day and (B) the last Business Day of each month


Yes No
 


The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)
____________________________________________________________________________





Financial Covenant


Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Adjusted Quick Ratio, commencing with the month ending September 30, 2016 and
for each month thereafter
1.00 : 1.00
_____: 1.0
Yes No
Minimum Adjusted EBITDA/Maximum Adjusted EBITDA Loss
*


$________
Yes No



*     As set forth in Section 6.9(c) of the Agreement    


The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.









--------------------------------------------------------------------------------

Schedule 1


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


MAXPOINT INTERACTIVE, INC.
 
BANK USE ONLY
 
 
 
 
 
 
 
 
 
By:
 
 
Received by:
 
 
Name:
 
 
 
 
AUTHORIZED SIGNER
Title:
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
Verified:
 
 
 
 
 
 
 
AUTHORIZED SIGNER
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
Compliance Status:
 
Yes No












--------------------------------------------------------------------------------

Schedule 1




Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.


Dated:    _______________


I.    Adjusted Quick Ratio. (Section 6.9(b))


Required:
1.00 to 1.00.



A.
Aggregate value of Borrower’s consolidated unrestricted cash and Cash
Equivalents maintained with Bank
$______
B.
Aggregate value of Borrower’s consolidated net billed accounts receivable,
determined according to GAAP
$______
C.
Quick Assets (the sum of lines A and B)
$______
D.
Aggregate value of obligations and liabilities of Borrower to Bank
$______
E.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, not otherwise reflected in line D above, that mature within one
(1) year
$______
F.
Current Liabilities (the sum of lines D and E)
$______
G.
Aggregate value of current portion of all amounts received or invoiced by
Borrower in advance
of performance under contracts and not yet recognized as revenue
$______
H.
Line F minus G
$_______
I.
Adjusted Quick Ratio (line C divided by line H)
______





Is line I greater than or equal to 1.0 to 1.0?


 
Yes, in compliance
 
 
No, not in compliance



[continued on next page]







--------------------------------------------------------------------------------

Schedule 1






II.
Minimum Adjusted EBITDA/Maximum EBITDA Loss. (Section 6.9(c))

Required:
See chart below



Trailing Twelve (12) Month Period Ending
Minimum Adjusted EBITDA/ Maximum Adjusted EBITDA Loss
September 30, 2016
($22,200,000.00)
December 31, 2016
($19,000,000.00)
March 31, 2017
($12,000,000.00)
June 30, 2017
($8,000,000.00)
September 30, 2017
($3,000,000.00)
December 31, 2017
$1.00

Actual:
A.
Net Income
$


B.
Interest Expense
$


C.
To the extent included in the determination of Net Income:


 
 
1. depreciation expense
$


 
2. amortization expense
$


 
3. income tax expense
$


 
4. change in Deferred Revenue (positive or negative, as applicable)


$
 
5. capitalized software expenses
$


 
6. non-cash stock compensation expenses
$


 
7. all other non-cash and/or non-recurring expenses approved by Bank in writing
in its sole discretion
$


 
8. The sum of lines 1 through 4 plus the sum of lines 6 through 7 minus line 5
$


D.
Adjusted EBITDA (line A plus line B plus line C.8)
$





 
Yes, in compliance
 
 
No, not in compliance










